Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement
Applicant’s confirmation regarding verbal election 6/16/22 without traverse of Group I including claims 1-4 and 10-12 in the reply filed on 6/30/22 is acknowledged.
Applicant’s request to withdraw from First Action Interview pilot program on 6/30/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 line 19: "said account identifier" lacks antecedent basis as it is unclear which account identifier being referred to.  Claims 2-4, 10-12 are rejected for their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchette (US 20030106935)
Re claim 1-2, 4, 10, Burchette discloses a card insertable into a conventional terminal (Fig.7, par.51). The card comprises a memory for multiple accounts (par.70), a programmable interface (e.g., Temporary stripe, barcode), and a programmer for encoding the interface with an identifier retrieved from the memory (par. 71). The desired identifier is temporarily displayed 480 following activation.  An attempt to reuse the security code disables the card as being unauthorized (par. 44, 47, 57, 71). 
Burchette is silent to different account identifiers corresponding to the different physical account-bearing transaction cards.  However, it is considered obvious extension of Burchette’s teachings since the background mentions the need to replace physical cards that are susceptible to problems such as postal theft, stolen, and loss.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchette (US 20030106935) in view of Wallerstein (US 5955961)
Re claim 3, Burchette lacks inductive portion. 
Wallerstein teaches the feature is well known (c5 lines 25-44, c7 lines 30-50). 
It would have been obvious to incorporate the teachings of Wallerstein to perform emulation using inductive programming rather than a magnet head.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchette (US 20030106935) in view of Freund (US 10282536)
Re claim 11-12, Burchette lacks transponder chips.  
Freund teaches a token card comprising multiple RFID chips, each associated with an identifier and payment protocol such that "When placed in the range of each different type of reader, the appropriate chip of the token may respond and communicate appropriately.  In another example, the user may select a protocol, if more than one protocol is available" (c5: 20-47). Other available wireless technologies, i.e. Bluetooth or 802.11, may be used instead of or in addition to RFID (c19:43-59), which are well known to use a MAC or IP address for communication. 
It would have been obvious to incorporate the teachings of Freund to enable wireless communication to an appropriate desirable entity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887